DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Applicants’ response of December 29, 2021, to the non-final action mailed August 16, 2021, has been entered. Claims 1 and 14 have been amended, no claims have been cancelled, and no claims have been newly added.  Accordingly, claims 1-15 are pending and are under current examination.
Withdrawn Claim Rejections - 35 USC § 102
	Claims 1, 2, 5, 6, 7, 8, 10, and 14 were rejected in the previous Office action August 16, 2021, under 35 U.S.C. 102(a)(2) as being anticipated by Brun et al. (Pub. No: WO 2014/195265; Pub. Date: Dec. 11, 2014).  Applicants'  amendment to claims 1 and 14 renders the rejection moot.  Applicants have amended base claims 1 and 14 to include the limitation wherein the compositions comprises a cosmetically acceptable carrier selected from the group consisting of water, organic solvents, and combinations thereof.   The limited carrier is not expressly disclosed in the given example of Brun. Accordingly, the rejection is hereby withdrawn. The claims are however subject to new rejections over the prior art of record, as set forth below.

Maintained & Claim Rejections - 35 USC § 112(a)
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
	(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
	The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
	
	Claim 15 rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The claim does not enable one of ordinary skill in the art to practice the invention without the step of removing the impurities and composition from the skin, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).  The claim is directed to a method of cleansing.  According the Merriam Webster the definition of cleanse is to rid of impurities by or as if by washing.  The instant claim has the method step of applying the composition to the skin, but yet the step of removing the composition with the impurities is missing.

Response to arguments:

	Applicants traverse the  35 U.S.C. 112, (a)rejection arguing  that a person of ordinary skill in the art  would have no difficulty understanding the metes and bounds of method of cleansing recited in claim 15.
	Applicants'  argument have been fully considered, but not found persuasive.  MPEP 35 U.S.C. 112(a)  specifically states that “The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.”  Applicant has not provided such a written description but rather concluded that one of ordinary skill would understand the meets and bounds of the method of cleansing.  Accordingly, the rejection is maintained.

 	
Response & Claim Rejections - 35 USC § 103
Applicant’s amendment necessitates the new grounds of rejection.
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 9 and 11 remain rejected and claims 1, 2, 5, 6, 7, 8, 10 are newly rejected under 35 U.S.C. 103 as being unpatentable over Brun et al. (Pub. No: WO 2014/195265; Pub. Date: Dec. 11, 2014).
	The claims recite a cleansing mask composition comprising: a) from about 0.4 to 
9 wt.%  of a first thickener chosen from nonacrylate based rheologymodifier;b) from
 about 0.2 to about 2 wt.% of a second thickener chosen from acrylic- or acrylatebased thickeners;c) from about 2 to 25 wt.% of at least one surfactant;d) d) a cosmetically 
acceptable carrier selected from the group consisting of water, organic solvents and combinations thereof;e) a skin care active ingredient; and wherein the composition has a
 loss modulus absolute value (G’’) and a storagemodulus absolute value (G’);wherein the weight percentages are based on the total weight of the cleansing mask composition.

Regarding claims 1, 2, 5, 6, 7, 8, 10, and 14, Brun discloses a composition comprising a gelling agent comprising 1.5% weight Steareth-100/PEG-136/HDI copolymer, 0.2% ammonium polyacryloyldimethyl Taurate, a combination of surfactants including polyethylene glycol mono-stearate, stearic acid, stearyl alcohol, and cyclohexadimethicone in the total amount of 15.1%, 7% by weight the active agent glycerin (page 52, Example 11 and page 46 lines 16-18) wherein the carrier is an emulsion system comprising an aqueous phase comprising water in an amount of at least 50%  by weight of the composition (page 28 lines 10-16) and an oil phase from as little as 10% to up to 50% of the composition (page 29 lines 5-10) wherein said oil comprises ethylated fatty alcohols (page 35 lines 1-10) , pursuant to the instant specification as filed the composition can comprises up to 25% surfactants (abstract) wherein  the surfactants 
  With respect to the language wherein the composition has a loss modulus absolute value and a storage modulus absolute value as the composition of Brun is identical chemical composition to the claimed composition it can not have mutually exclusive properties.  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  
With respect to the language of a cleansing mask, this is a limitation on intended use.  As the claimed composition and the composition in Brun are identical, the composition of Brun can be used as a cleansing mask.   Applicant should note that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Regarding claim 3, although Brun does not specifically teach the composition spread easily on the skin, the claims are directed towards a composition.  As the claimed composition and the composition in Brun are identical, as fully set forth above, the composition of Brun would be expected to spread easily on the skin, until and unless  composition of the prior art does not possess the same material, structural and steps-like characteristics of the claimed composition.  In the absence of evidence to the contrary, the burden is on Applicant to prove that the claimed composition is different from that taught by the prior art and to establish patentable differences.  See In re Best 562F .2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2nd 1992 (PTO Bd. Pat. App. & Int. 1989).
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).  MPEP 2112.01 (I).

Regarding claim 4, although Brun does not specifically teach the composition drip free, the claims are directed towards a composition.  As the claimed composition and the  composition of the prior art does not possess the same material, structural and steps-like characteristics of the claimed composition.  In the absence of evidence to the contrary, the burden is on Applicant to prove that the claimed composition is different from that taught by the prior art and to establish patentable differences.  See In re Best 562F .2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2nd 1992 (PTO Bd. Pat. App. & Int. 1989).
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).  MPEP 2112.01 (I).



	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine a gelling agent comprising 1.5% weight Steareth-100/PEG-136/HDI copolymer, 0.2% ammonium polyacryloyldimethyl Taurate, a combination of surfactants including polyethylene glycol mono-stearate, stearic acid, stearyl alcohol, cyclohexadimethicone in the total amount of 15.1%, 7% by weight the active agent glycerin (page 52, Example 11 and page 46 lines 16-18), and a solvent system that comprises an aqueous solvent and an oil phase wherein said oil comprises ethylated fatty alcohols (page 35 lines 1-10),  into a skin care composition as disclosed by Brun, as instantly claimed, with a reasonable expectation of success at the time of filing as a matter of design choice.  Said design choice amounting to combining prior art elements according to known methods to yield predictable results.  One of ordinary skill in the art would be motivated to do so and have a reasonable expectation of success because Brun had already disclosed skin care composition with a gelling agent comprising 1.5% weight Steareth-100/PEG-136/HDI copolymer, 0.2% ammonium polyacryloyldimethyl Taurate, a combination of surfactants including polyethylene glycol mono-stearate, stearic acid, 
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art the time of the filing.

	Regarding claims 9 and 11, Brun remains as applied to claim 1.  While Brun teaches a specific embodiment comprising a gelling agent comprising 1.5% weight Steareth-100/PEG-136/HDI copolymer, 0.2% ammonium polyacryloyldimethyl Taurate, a combination of surfactants including polyethylene glycol mono-stearate, stearic acid, stearyl alcohol, and cyclohexadimethicone in the total amount of 15.1%, 7% by weight the active agent glycerin (page 52, Example 11 and page 46 lines16-18 as fully set forth above, the embodiment does not include an anionic or amphoteric surfactant or a vitamin active agent.

	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the an anionic or amphoteric surfactant and a vitamin active agent  into a skin care composition as disclosed by Brun, as instantly claimed, with a reasonable expectation of success at the time of filing as a matter of design choice.  Said design choice amounting to combining prior art elements according to known methods to yield predictable results.  One of ordinary skill in the art would be motivated to do so and have a reasonable expectation of success because Brun had already disclosed skin care composition with an anionic or amphoteric surfactant and a vitamin active agent.  It would have only required routine experimentation to modify the composition of Brun for skin care composition to comprise an anionic or amphoteric surfactant and a vitamin active agent as required by the claimed invention.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art the time of the filing.

	
	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Brun et al. (Pub. No: WO 2014/195265; Pub. Date: Dec. 11, 2014) as applied to claim 1 above, and further in view of Laidboeur et al. (Pub. No.: WO 2018/114800; Pub. Date: Jun. 28, 2018).

.	 Regarding claim 13, Brun remains as applied to claim 1.   While Brun teaches a specific embodiment comprising 1.5% weight Steareth-100/PEG-136/HDI copolymer, 

	However in the same field of endeavor of skin care compositions in the form of a gel (abstract and page 12 lines 20-21) wherein the composition comprises a thickening agent ammonium polyacryloydimethyl taurate (page 22 table), anionic or amphoteric surfactants (page 14 lines 3-5), Laidboeur et al. discloses wherein the active is salicylic acid  (page 14 lines 6-8).

	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine Brun et al. and Laidboeur et al. to include the therapeutic agent salicylic acid in a skin care compositions  as disclosed by Laidboeur wherein the composition comprises .5% weight Steareth-100/PEG-136/HDI copolymer, 0.2% ammonium polyacryloyldimethyl Taurate, a combination of surfactants including polyethylene glycol mono-stearate, stearic acid, stearyl alcohol, and cyclohexadimethicone in the total amount of 15.1% and active agent (page 52, Example 11 and page 46 lines16-18 as disclosed by Brun as a matter of combining prior art elements according to known methods to yield predicable results, as instantly claimed, with a reasonable expectation of success.  One of ordinary skill would be motivated to include salicylic acid in the skin care composition as it is known to treat skin imperfections 
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill at the time of filing.


	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Brun et al. (Pub. No: WO 2014/195265; Pub. Date: Dec. 11, 2014) and Laidboeur et al. (Pub. No.: WO 2018/114800; Pub. Date: Jun. 28, 2018).

.	 Regarding claim 15,  Brun discloses the method of applying a  skin care composition to the skin (page 46 lines 1-5) wherein the a specific embodiment comprises 1.5% weight Steareth-100/PEG-136/HDI copolymer, 0.2% ammonium polyacryloyldimethyl Taurate, a combination of surfactants including polyethylene glycol mono-stearate, stearic acid, stearyl alcohol, and cyclohexadimethicone in the total amount of 15.1%, 7% by weight the active agent (page 52, Example 11 and page 46 
	However in the same field of endeavor of applying a composition to the skin ( page  22 lines 2-5) wherein skin care compositions comprises a thickening agent ammonium polyacryloydimethyl taurate (page 22 table), anionic or amphoteric surfactants (page 14 lines 3-5), Laidboeur et al. discloses a method of cleansing the skin  (page 3 lines 9-19 and page 2 lines 24-25)
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine Brun et al. and Laidboeur et al. to cleans the skin by applying a skin care composition to said skin as disclosed by Laidboeur wherein the skin care composition comprises .5% weight Steareth-100/PEG-136/HDI copolymer, 0.2% ammonium polyacryloyldimethyl Taurate, a combination of surfactants including polyethylene glycol mono-stearate, stearic acid, stearyl alcohol, and cyclohexadimethicone in the total amount of 15.1% and active agent (page 52, Example 11 and page 46 lines16-18 as disclosed by Brun as a matter of combining prior art elements according to known methods to yield predicable results, as instantly claimed, with a reasonable expectation of success.  One of ordinary skill would be motivated to cleans the skin as a meth of caring for the skin as evidenced by purifying it  Laidboeur (abstract page 1 lines 5-6).  One who would have practiced this invention would have ha reasonable expectation of success because Brun had already disclosed a method of applying a skin care composition to the skin wherein the composition comprises  0.5% weight Steareth-100/PEG-136/HDI copolymer, 0.2% ammonium polyacryloyldimethyl Taurate, a combination of surfactants including polyethylene glycol mono-stearate, 
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill at the time of filing.

Response to arguments:
	To the extent that Applicants' argument is pertinent to the standing rejection of claim 15, it is addressed as follows: 
	Applicants traverse the various 103 rejections arguing that Brun does not teach or discloses the newly added limitation wherein the cosmetically acceptable carrier is selected from the group consisting of water, organic solvents, and combinations thereof.
	Applicants' argument have been fully considered, but not found persuasive.  Brun discloses wherein the carrier is an emulsion system comprising an aqueous phase comprising water in an amount of at least 50%  by weight of the composition (page 28 lines 10-16) and an oil phase from as little as 10% to up to 50% of the composition (page 29 lines 5-10) wherein said oil comprises ethylated fatty alcohols (page 35 lines 1-10), pursuant to the instant specification as filed the composition can comprises up to 25% surfactants (abstract) wherein  the surfactants can include non ionic surfactants such as ethoxylated  alcohols having one fatty acid chain [0145].  It appears what the prior art discloses as part of a carrier system the instant specification discloses as part of the 

	Thus, the rejection is maintained for claims 18-34 and 36-43 for reason of record and foregoing discussion.
Conclusion
No claims are allowed.
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617